Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered December 21, 2007, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence, including restitution in the sum of $2,250.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the provision of the sentence directing the defendant to pay restitution in the sum of $2,250; as so modified, the judgment is affirmed.
*1049The plea minutes do not indicate that the plea of guilty was negotiated with terms that included restitution. At the time of sentencing, however, the court imposed restitution of $2,250 as a component of the sentence. On appeal, the People consent to vacatur of the restitution provision of the sentence. Accordingly, reaching the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6]), we modify the sentence by vacating the provision directing the defendant to pay restitution in the sum of $2,250 so as to conform to the promise made to him in exchange for his plea of guilty. Prudenti, P.J., Miller, Chambers and Roman, JJ., concur.